   Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 1 of 12 PageID #:1219




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,
                                                     Case No. 21-cv-00536
                        Plaintiff,
                                                     Judge Matthew F. Kennelly
       v.
                                                     Magistrate Judge Beth W. Jantz
SHOP5743220 STORE, et. al.,

                        Defendants.


                PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS
            MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT

       Plaintiff Oakley, Inc. (“Plaintiff” or “Oakley”) submits the following memorandum in

support of its Motion for Entry of Default and Default Judgment under Fed. R. Civ. P. 55 against

the defendants identified on Schedule A to the Complaint, (collectively, the “Defaulting

Defendants”) based on Oakley’s action for infringement of U.S. Design Patent No. D847,897.

                                     STATEMENT OF FACTS

       Plaintiff Oakley, Inc. (“Oakley”) is a corporation organized and existing under the laws

of the State of Washington, having its principal place of business at One Icon, Foothill Ranch,

California 92610. Complaint [1] at ¶ 4. Plaintiff Oakley is an indirect, wholly-owned subsidiary

of Luxottica Group S.p.A. Id. at ¶ 5. Oakley is an internationally recognized manufacturer,

distributor and retailer of eyewear, apparel, footwear, outerwear, jackets, accessories and other

merchandise (collectively, the “Oakley Products”). Id. at ¶ 6.       Oakley Products are known

for their distinctive patented designs. Id. at ¶ 8. Oakley uses these designs in connection with its

Oakley Products, including, but not limited to Oakley’s patented design, U.S. Patent No.




                                                 1
   Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 2 of 12 PageID #:1220




D847,897 (referred to herein as “Oakley Design”). Id. Additional factual assertions regarding

Plaintiff in Paragraphs 4 – 9 of the Complaint are incorporated herein. Id. at ¶¶ 4 – 9.

       Defaulting Defendants are individuals and business entities of unknown makeup who

own and/or operate one or more of the e-commerce stores under at least the seller aliases

identified on Schedule A to the Complaint (collectively, the “Seller Aliases”). Id. at ¶ 10. Each

Defaulting Defendant targets sales to Illinois residents by setting up and operating e-commerce

stores that target United States consumers using one or more Seller Aliases, offer shipping to the

United States, including Illinois, accept payment in U.S. dollars and, on information and belief,

have sold products, including eyewear, that infringe Oakley’s patented design (the “Infringing

Products”) to residents of Illinois. Id. at ¶ 14. Additional factual assertions regarding Defaulting

Defendants in Paragraphs 10 – 23 of the Complaint are incorporated herein. Id. at ¶¶ 10 – 23.

       Plaintiff filed this action on January 29, 2021 [1]. On March 9, 2021, this Court granted

Plaintiff’s Ex Parte Motion for Entry of a Temporary Restraining Order (the “TRO”) [28],

extended the TRO [33], and converted the TRO [28] to a Preliminary Injunction [40]. Paragraph

7 of the TRO permitted Plaintiff to complete service of process to Defendants by electronically

publishing a link on a link to the Complaint, the TRO, and other relevant documents on a website

and sending an e-mail to the e-mail addresses identified in Exhibit 2 to the Declaration of Jason

Groppe and any e-mail addresses provided for Defendants by third parties that includes a link to

said website. [28] at ¶ 7. The Defendants were properly served on April 1, 2021. [38]. None of

the Defaulting Defendants have filed an answer or otherwise pled in this action. See Declaration

of Justin R. Gaudio (the “Gaudio Declaration”) at ¶ 2.

       By choosing not to participate in this case, Defaulting Defendants have failed to produce

any documents or information for: (1) identifying each and every domain name, online



                                                 2
     Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 3 of 12 PageID #:1221




marketplace account and/or financial accounts used by Defaulting Defendants, including the

owner(s) and/or operator(s) of each Online Marketplace; (2) showing costs, cost allocations,

revenues, and profits of Defaulting Defendants for the last five (5) years; or (3) relating to each

and every purchase that Defaulting Defendants have made relating to the Oakley Design and/or

the Infringing Products, including records of the products purchased, the sale prices, images of

the products, records of suppliers and manufacturers of the products, records of steps taken by

Defaulting Defendants to determine whether such products were new or genuine, and records of

investigation notes regarding purchase of the products, including the identity of the person(s)

responsible for such investigation. Id. Limited information provided by PayPal, Inc. (“PayPal”),

Alipay, Amazon.com, Inc. (“Amazon”), and ContextLogic, Inc. d/b/a Wish.com (“Wish.com”)

for Defaulting Defendants indicates that the amount currently restrained in Defaulting

Defendants’ known financial accounts ranges from $0 - $4,882. Gaudio Declaration at ¶ 4.

        Pursuant to Federal Rule of Civil Procedure 55(a) and (b)(2), Plaintiff now moves this

Court for an Order entering default and default judgment finding that Defaulting Defendants are

liable on Count 1 of Plaintiff’s Complaint. Fed. R. Civ. P. 55(a) and (b)(2). Plaintiff seeks entry

of a permanent injunction prohibiting Defaulting Defendants from selling Infringing Products

and an Order that all assets in Defaulting Defendants’ financial accounts, including those

operated by PayPal, Alipay, Amazon and Wish.com, as well as any newly discovered assets, be

transferred to Plaintiff.

                                          ARGUMENT

I.      JURISDICTION AND VENUE ARE PROPER IN THIS COURT

        This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Patent Act, 35 U.S.C. § 11, et seq., 28 U.S.C. § 1338(a)-(b) and 28



                                                 3
      Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 4 of 12 PageID #:1222




U.S.C. § 1331. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in Illinois and causes harm to Plaintiff’s business

within this Judicial District. See [1] at ¶¶ 1, 14, 25 and 26; uBID, Inc. v. GoDaddy Grp., Inc. 623

F.3d 421, 423-24 (7th Cir. 2010) (without benefit of an evidentiary hearing, plaintiff bears only

the burden of making a prima facie case for personal jurisdiction; all of plaintiff's asserted facts

should be accepted as true and any factual determinations should be resolved in its favor).

         Through at least the fully interactive, e-commerce stores operating under the Seller

Aliases, each of the Defaulting Defendants has targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars,

and, on information and belief, has sold Infringing Products to consumers in the United States,

including the State of Illinois.    [1] at ¶ 12.     Personal jurisdiction exists over Defaulting

Defendants since they directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defaulting Defendants are reaching out to do business

with Illinois residents by operating one or more commercial, interactive e-commerce stores

under the Seller Aliases through which Illinois residents can purchase Infringing Products. Id.

See Monster Energy Co. v. Chen Wensheng, et al., 2015 U.S. Dist. LEXIS 132283, at *11 (N.D.

Ill. Sept. 29, 2015).

II.      PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT

         Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “when a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

failure is shown by affidavit or otherwise, the clerk must enter the party's default.” Fed. R. Civ.



                                                 4
   Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 5 of 12 PageID #:1223




P. 55(a). On January 29, 2021, Plaintiff filed its Complaint alleging federal patent infringement

of United States Design Patent No. D847,897 pursuant to 35 U.S.C. § 271 (Count I). [1]. The

Defendants were properly served with the Complaint on April 1, 2021. [38]. Despite having

been served with process, none of the Defaulting Defendants have filed an answer or otherwise

pled in this action. Gaudio Declaration at ¶ 2. On information and belief, the Defaulting

Defendants are not active-duty members of the U.S. armed forces. Id. at ¶ 3. Accordingly,

Plaintiff asks for entry of default against the Defaulting Defendants.

III.   PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT
       JUDGMENT

       Rule 55(b)(2) of the Federal Rules of Civil Procedure provides for a court-ordered default

judgment. A default judgment establishes, as a matter of law, that defendants are liable to

plaintiff on each cause of action alleged in the complaint. United States v. Di Mucci, 879 F.2d

1488, 1497 (7th Cir. 1989). When the Court determines that a defendant is in default, the factual

allegations of the complaint are taken as true and may not be challenged, and the defendants are

liable as a matter of law as to each cause of action alleged in the complaint. Black v. Lane, 22

F.3d 1395, 1399 (7th Cir. 1994).

       As noted above, Plaintiff served Defendants on April 1, 2021. [38]. The answer deadline

has passed and no answer or other responsive pleading has been filed by any of the Defaulting

Defendants. See Fed. R. Civ. P. 12(a)(1)(A). Accordingly, default judgment is appropriate, and

pursuant to 35 U.S.C. § 289, Plaintiff requests an award of Defaulting Defendants’ profits

resulting from Defaulting Defendants’ unauthorized use and infringement of the Oakley Design

on products sold through the e-commerce stores operating under the Seller Aliases. Plaintiff also

seeks entry of a permanent injunction prohibiting Defaulting Defendants from making, using,

offering for sale, selling, and importing Infinging Products and an order that all assets in


                                                 5
   Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 6 of 12 PageID #:1224




Defaulting Defendants’ financial accounts, including those operated by PayPal, Alipay,

Amazon.com, and Wish.com, and any newly identified accounts be transferred to Plaintiff.

       The United States Patent Act provides that “whoever without authority makes, uses,

offers to sell, or sells any patented invention, within the United States or imports into the United

States any patented invention during the term of the patent therefor, infringes the patent.” 35

U.S.C. § 271(a). Plaintiff alleged in its Complaint that it is the lawful assignee of all right, title,

and interest in and to the Oakley Design. [1] at ¶ 9. Plaintiff has also alleged that Defaulting

Defendants make, use, offer for sale, sell, and/or import into the United States for subsequent

sale or use Infringing Products that infringe directly and/or indirectly the ornamental design

claimed in the Oakley Design. Id. at ¶ 26. Exhibit 1 to the Complaint shows that an ordinary

observer would be deceived into thinking that the Infringing Products were the same as the

Oakley Design. [3]. See Competitive Edge, Inc. v. Staples, Inc., 763 F. Supp. 2d 997, 1011

(N.D. Ill. 2010) (citing Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 672 (Fed. Cir.

2008)). Finally, Plaintiff alleged that it has not licensed or authorized Defaulting Defendants to

use the Oakley Design, and none of the Defaulting Defendants are authorized retailers of genuine

Oakley Products. Id. at ¶ 15.

       Since the Defaulting Defendants have failed to answer or otherwise plead in this matter,

the Court must accept the allegations contained in Plaintiff’s Complaint as true. See Fed. R. Civ.

P. 8(b)(6); Am. Taxi Dispatch, Inc., v. Am. Metro Taxi & Limo Co., 582 F. Supp. 2d 999, 1004

(N.D. Ill. 2008). Accordingly, Plaintiff requests entry of judgment with respect to Count I for

patent infringement against the Defaulting Defendants.




                                                  6
   Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 7 of 12 PageID #:1225




IV.    PLAINTIFF IS ENTITLED TO DEFENDANTS’ PROFITS, BUT NOT LESS
       THAN $250, PURSUANT TO 35 U.S.C. § 289

       In the case of design patent infringement, a patentee may recover the total profits made

by a defendant under 35 U.S.C. § 289. Section 289 provides that “[w]hoever during the term of

a patent for a design, without license of the owner, (1) applies the patented design, or any

colorable imitation thereof, to any article of manufacture for the purpose of sale, or (2) sells or

exposes for sale any article of manufacture to which such design or colorable imitation has been

applied shall be liable to the owner to the extent of his total profit, but not less than $250….” 35

U.S.C. § 289.

       Determining an award under Section 289 involves two steps: “First, identify the ‘article

of manufacture’ to which the infringed design has been applied. Second, calculate the infringer’s

total profit made on that article of manufacture.” Samsung Elecs. Co. v. Apple, Inc., 137 S. Ct.

429, 434 (2016).    The plaintiff has the initial burden to show the article of manufacture and the

defendant’s total profit on that article. Nordock, Inc. v. Systems, Inc., 2017 U.S. Dist. LEXIS

192413, at * 7 (E.D. Wisc. 2017). However, if the defendant believes that the article of

manufacture is different, it has the burden to produce evidence showing the article of

manufacture. Id. The defendant also has the burden to produce evidence as to any deductions

from the total profit identified by plaintiff. Id. The Supreme Court has made it clear that:

                The burden is the infringer's to prove that his infringement had no
                cash value in sales made by him. If he does not do so, the profits
                made on sales of goods bearing the infringing mark properly
                belong to the owner of the mark. There may well be a windfall to
                the trade-mark owner where it is impossible to isolate the profits
                which are attributable to the use of the infringing mark. But to hold
                otherwise would give the windfall to the wrongdoer.




                                                 7
   Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 8 of 12 PageID #:1226




WMS Gaming, Inc. v. WPC Prods. Ltd., 542 F.3d 601, 608 (7th Cir. 2008) citing Mishawaka

Rubber & Woolen Mfg. Co. v. S.S. Kresge Co., 316 U.S. 203, 206-07, 62 S. Ct. 1022, 86 L. Ed.

1381, 1942 Dec. Comm'r Pat. 767 (1942). “Although § 289 does not explicitly impose any

burden on the defendant, this shift in the burden of production is consistent with the

disgorgement of profits in other contexts.” Nordock, Inc. v. Systems, Inc., 2017 U.S. Dist.

LEXIS 192413, at *7-8. “[Patent holders] are entitled to an award best approximating their

actual loss, and the infringers must bear the burden of uncertainty.” In re Mahurkar Double

Lumen Hemodialysis Catheter Patent Litigation, 831 F. Supp. 1354, 1388 (N.D. Ill. 1993)

(citations omitted).

       Here, the Oakley Design claims “[t]he ornamental design for eyeglasses.” [1-1]. In cases

where defendants have failed to produce documents to characterize revenue, courts have entered

a profits award for the entire revenue amount. See WMS Gaming, Inc. v. WPC Prods. Ltd., 542

F.3d 601, 608 (7th Cir. Ill. 2008) (“[t]he burden was therefore on PartyGaming to show that

certain portions of its revenues…were not obtained through its infringement of WMS's marks.”);

Chloe v. Queen Bee of Beverly Hills, 2009 U.S. Dist. LEXIS 84133, at *15-17 (S.D.N.Y. Jul. 16,

2009) (entering profits award for the entire revenue amount in trademark infringement case even

though “records offer no guidance as to how much of this revenue stream related to [Plaintiff’s]

products [as opposed to other products not at issue in this case] or as to the costs incurred in

acquiring and selling these products.”). Under normal circumstances, it is the infringer who

bears the burden of “offering a fair and acceptable formula for allocating a given portion of

overhead to the particular infringing items in issue.” Deckers Outdoor Corp. v.

ShoeScandal.com, Ltd. liability Co., No. CV 12-7382 ODW (SHx), 2013 U.S. Dist. LEXIS

168545, at *12 (C.D. Cal. Nov. 25, 2013), citing Sunbeam Prods., Inc. v. Wing Shing Prods.



                                               8
   Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 9 of 12 PageID #:1227




(BVI) Ltd., 311 B.R. 378, 401 (S.D.N.Y. 2004) aff'd, 153 F. App'x 703 (Fed. Cir. 2005). “But if

the infringer has failed to produce any evidence … the Court must determine the costs to be

subtracted from revenue based on the evidence it has to determine profits.” See Nike, Inc. v.

Wal-Mart Stores, Inc., 138 F.3d 1437, 1447 (Fed. Cir. 1998).

       In the case of a design for a single-component product, such as the Oakley Design, the

“product is the article of manufacture to which the design has been applied.” Samsung Elecs.

Co. v. Apple, Inc., 137 S. Ct. at 367. As such, the relevant article of manufacture is each of the

Infringing Products sold by Defaulting Defendants.

       Since Defaulting Defendants have chosen not to participate in these proceedings, Plaintiff

has limited available information regarding Defaulting Defendants’ profits from the sale of

Infringing Products. Defaulting Defendants have failed to appear in this matter and have not

produced any documents or information: (1) characterizing each of the transactions in their

financial accounts, (2) other accepted payment methods; or (3) other Internet stores that they

may be operating. As such, Defaulting Defendants have not met their burden to apportion gross

receipts between infringing and non-infringing product sales, or to show any deductions. WMS

Gaming, Inc. v. WPC Prods. Ltd., 542 F.3d 601, 608 (7th Cir. 2008); Nordock, Inc. v. Systems,

Inc., 2017 U.S. Dist. LEXIS 192413, at * 7.

       Since Defaulting Defendants have not met their burden of apportioning gross sales or

showing any deductions, the Court should award the greater of the amount restrained or $250.00

for each Defaulting Defendant. See 35 U.S.C. § 289; Oakley, Inc. v. The Partnerships, et al., No.

20-cv-02970 (N.D. Ill. Oct. 26, 2020) (unpublished) (Docket No. 61) ("Although the information

about defendants' profits and revenues is sparse and there is the possibility that the restrained

funds were generated by non-infringing sales, the court concludes that plaintiff's efforts provide



                                                9
     Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 10 of 12 PageID #:1228




the best available measure of profits."); Oakley, Inc. v. The Partnerships, et al., No. 20-cv-06676

(N.D. Ill. Feb. 4, 2021) (unpublished) (Docket No. 53) (same). The limited information provided

by PayPal, Alipay, and Amazon for Defaulting Defendants indicates that the amount currently

restrained in Defaulting Defendants’ known financial accounts ranges from $0 - $4,882. Gaudio

Declaration at ¶ 4. A breakdown by Defaulting Defendant of the amount currently restrained and

Plaintiff’s requested profit award under 35 U.S.C. § 289 is provided in the chart in Paragraph 5

of the Gaudio Declaration. Id. at ¶ 5.

V.       PLAINTIFF IS ENTITLED TO PERMANENT INJUNCTIVE RELIEF

         In addition to the foregoing relief, Plaintiff respectfully requests entry of a permanent

injunction enjoining Defaulting Defendants from infringing or otherwise violating Plaintiff’s

rights in the Oakley Design, including at least all injunctive relief previously awarded by this

Court to Plaintiff in the TRO and Preliminary Injunction. Plaintiff is also entitled to injunctive

relief so it can quickly take action against any new e-commerce stores that are identified, found

to be linked to Defaulting Defendants, and selling Infringing Products. See, e.g., Tuf-Tite, Inc. v.

Fed. Package Networks, Inc., 2014 U.S. Dist. LEXIS 163352, at *29 (N.D. Ill. 2014); Scholle

Corp. v. Rapak LLC, 35 F. Supp. 3d 1005, 1009 (N.D. Ill. 2014); Nike, Inc. v. Fujian Bestwinn

Industry Co., Ltd., 166 F. Supp. 3d 1177, 1178-79 (D. Nev. 2016).

                                         CONCLUSION

         Plaintiff respectfully requests that the Court enter default and default judgment against

each Defaulting Defendant, including a corresponding profit award under 35 U.S.C. § 289

against each Defaulting Defendant and a permanent injunction order prohibiting Defaulting

Defendants from selling Infringing Products and transferring all assets in Defaulting Defendants’




                                                10
  Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 11 of 12 PageID #:1229




financial accounts, including those operated by PayPal, Alipay, Wish.com, and Amazon, to

Plaintiff.

Dated this 27th day of April 2021.      Respectfully submitted,

                                        /s/ Justin R. Gaudio
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Jake M. Christensen
                                        Thomas J. Juettner
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        jchristensen@gbc.law
                                        tjjuettner@gbc.law

                                        Counsel for Plaintiff Oakley, Inc.




                                           11
  Case: 1:21-cv-00536 Document #: 42 Filed: 04/27/21 Page 12 of 12 PageID #:1230




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of April 2021, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website and I will send an e-mail to the e-mail addresses identified in Exhibit 2

to the Declaration of Jason Groppe and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                     /s/ Justin R. Gaudio
                                                     Amy C. Ziegler
                                                     Justin R. Gaudio
                                                     Jake M. Christensen
                                                     Thomas J. Juettner
                                                     Greer, Burns & Crain, Ltd.
                                                     300 South Wacker Drive, Suite 2500
                                                     Chicago, Illinois 60606
                                                     312.360.0080 / 312.360.9315 (facsimile)
                                                     aziegler@gbc.law
                                                     jgaudio@gbc.law
                                                     jchristensen@gbc.law
                                                     tjjuettner@gbc.law

                                                     Counsel for Plaintiff Oakley, Inc.




                                                12
